In an action to recover damages for personal injuries, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Colabella, J.), entered June 1, 1994, which, upon granting the motion of the defendant Delafield Mansion Corporation for summary judgment, dismissed the complaint insofar as it is asserted against it and all cross claims asserted against it.
Ordered that the order and judgment is affirmed, with costs.
The record supports the Supreme Court’s determination that the defendant Delafield Mansion Corporation (hereinafter Delafield) is the alter ego of the plaintiff’s employer, Historic Hudson Valley, Inc., the third-party defendant. Indeed, the plaintiff concedes this fact in his brief. Accordingly, the Supreme Court properly dismissed the complaint and all cross claims against Delafield as barred by the Workers’ Compensation Law (see, Shine v Duncan Petroleum Transp., 60 NY2d 22, 28; Bubnell v Holmes Ambulance Serv. Corp., 168 AD2d 408). Sullivan, J. P., O’Brien, Thompson and Santucci, JJ., concur.